 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-216-GEB
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           [PROPOSED] FINDINGS AND ORDER
14   RICARDO MADRIGAL,                                  DATE: September 27, 2019
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. Garland E. Burrell, Jr.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on September 27, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until

22 November 1, 2019, and to exclude time between September 27, 2019, and November 1, 2019, under

23 Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes approximately 96 pages of investigative reports, photographs, and other documents;

27          more than 16 hours of body camera video footage; and more than 10 hours of surveillance

28

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1         camera video footage. All of this discovery has been either produced directly to counsel and/or

 2         made available for inspection and copying.

 3                b)      Counsel for defendant desires additional time to consult with his client and

 4         conduct investigation regarding the charged offenses. In particular, defense counsel still needs

 5         additional time to obtain records related to the registration of the firearms at issue in this case.

 6                c)      Counsel for defendant believes that failure to grant the above-requested

 7         continuance would deny him the reasonable time necessary for effective preparation, taking into

 8         account the exercise of due diligence.

 9                d)      The government does not object to the continuance.

10                e)      Based on the above-stated findings, the ends of justice served by continuing the

11         case as requested outweigh the interest of the public and the defendant in a trial within the

12         original date prescribed by the Speedy Trial Act.

13                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14         et seq., within which trial must commence, the time period of September 27, 2019 to November

15         1, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

16         Code T4] because it results from a continuance granted by the Court at defendant’s request on

17         the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

18         best interest of the public and the defendant in a speedy trial.

19 / / /

20 / / /
21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: September 26, 2019                               MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ DAVID W. SPENCER
 9                                                           DAVID W. SPENCER
                                                             Assistant United States Attorney
10

11
     Dated: September 26, 2019                               /s/ JEROME PRICE
12                                                           JEROME PRICE
13                                                           Counsel for Defendant
                                                             RICARDO MADRIGAL
14

15

16
                                           FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED.
18
            Dated: September 26, 2019
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
